Millek, J.
— The appellee brought this action against the appellant to recover damages for a personal 'injury occasioned by the alleged negligence and carelessness of appellants, in the care and control of the court house of Yigo county.
Several errors have been assigned, and are discussed by counsel, but we regard the question of law presented by the ruling upon the demurrer to the complaint as decisive of the action.
It is now well settled that counties are involuntary corporations, organized as political subdivisions of the State for governmental purposes, and not liable, any more than the State would be liable, for the negligence of its agents or officers unless made liable by statute. White v. Board, etc., 129 Ind. 396; Smith v. Board, etc., 131 Ind. 116; Morris v. Board, etc., 131 Ind. 285; Abbett v. Board, etc., 114 Ind. 61; Board, etc., v. Boswell, 4 Ind. App. 133; Shepard v. Pulaski Co. (Ky.), 18 S. W. R. 15; Downing v. Mason Co., 87 Ky. 208; Hite v. Whitley Co., 15 S. W. R. 57; Elliott Roads and Streets, 323.
There may be little distinction between the duties imposed upon boards of commissioners in the care and management of bridges,and of public buildings; but, while we regard the liability of counties for negligence in failing to keep bridges-in repair as well settled, we recognize the fact that the weight of authority is the other way (Board, etc., v. Chipps, 131 Ind. 156; Elliott Roads and Streets, supra), and are not disposed to extend the rule so as to embrace other cases. Smith v. Board, supra; Green v. Harrison Co., 61 Iowa, 311.
In our opinion the court erred in overruling the demurrer to the complaint.
The judgment is reversed, with instructions to sustain the demurrer to the complaint.